OPINION — AG — A COUNTY BOARD OF EQUALIZATION, UNDER THE AUTHORITY OF 68 O.S. 1971 2459 [68-2459] AND 68 O.S. 1971 2460 [68-2460] HAS THE AUTHORITY TO EQUALIZE, CORRECT AND ADJUST THE ASSESSED VALUATION OF REAL AND PERSONAL PROPERTY BY RAISING OR LOWERING THE VALUATION OF THE PROPERTY AFTER RECEIVING THE ASSESSMENT ROLL FROM THE COUNTY ASSESSOR. FURTHER, IN RESPONSE TO YOUR SECOND QUESTION, A COUNTY ASSESSOR HAS BEEN GIVEN BROAD AUTHORITY TO ESTABLISH A SYSTEMATIC PROGRAM OF REVALUATION AND THE ASSESSOR HAS SOLE AUTHORITY TO DECIDE WHETHER TO CARRY OUT THE REVALUATION IN PHASES BY PLACING SOME PROPERTY ON THE TAX ROLLS AT ITS NEW VALUE IN ONE YEAR AND OTHER PROPERTY IN SUBSEQUENT YEARS. CITE: 68 O.S. 1971 2471 [68-2471], OPINION NO. 73-272, 68 O.S. 1976 Supp., 2481.1 [68-2481.1], OPINION 69-187 (MICHAEL CAUTHRON)